DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities: it is unclear what the phrase “end-grouped” intends to set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed in the objection to the abstract above, it is unclear what the phrase “end-grouped” intends to set forth.  For the purposes of examination, this phrase will be interpreted as setting forth terminal groups of the polyol are primary hydroxyl groups.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5206671 B2 to Ikai et al.  For the purposes of examination, citations for Ikai et al. are taken from a machine translation of the document obtained from the European Patent Office.
Regarding Claim 1.  Ikai et al. teaches a polyol prepared with ethylene oxide and having a high degree of biomass (Paragraph 0012), i.e. a biobased polyoxyethylene/polyoxyalklylene polyol.  Ikai et al. teaches a step of purifying the polyol after it is formed (Paragraph 0034); the polyol of Ikai et al. thus corresponds to a cleaned polyol.  The heterocyclic compound which is ring-opened to prepare the polyol is ethylene oxide only (Paragraph 0013) and thus the all terminal groups of the polyol will be primary hydroxyl groups.  Ikai et al. does not teach the polyol is prepared in the presence of sodium or potassium catalysts (Paragraphs 0013 and 0043 – 0045) and therefore it would be reasonably expected to comprise less than 15 ppm sodium and potassium metals.
The polyol is prepared by reacting the heterocyclic compound which contains preferably 100 ppm or less water and an initiator containing preferably 200 ppm or less water, in the presence of a cationic catalyst in an amount of preferably up to 200 ppm which may also contain water (Paragraphs 0030 - 0032).  Using these amounts, the reaction mixture can be calculated to comprise less than 500 ppm or 0.05 weight percent water.  The polyol itself must also necessarily comprise less than 0.05 weight percent water.
The initiator in the inventive examples is a castor oil condensate having a hydroxyl group number of 2.8 (Paragraphs 0042 – 0046); the obtained polyols would then be expected to have a hydroxyl functionality of roughly 2.8 as well.  The Office notes that the instant claims set forth the claimed polyol is a glycol, corresponding to a polyol with a functionality of two.  Although the hydroxyl functionality of the polyols prepared in the examples of Ikai et al. are just outside the claimed functionality, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, Ikai et al. teaches the castor oil condensate used in the inventive examples has a hydroxyl value of 66.1 mgKOH/g (Paragraph 0042).  In the disclosure, Ikai et al. teaches the hydroxyl value of the polyol may be preferably as low as 50 mgKOH/g (Paragraph 0022).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the castor oil condensate in the inventive examples of Ikai et al. with a hydroxyl value as low as 50 mgKOH/g.  By lowering the hydroxyl value of the polyol to 50 mgKOH/g, the castor oil condensate would have a functionality of roughly 2.  The motivation would have been that lowering the hydroxyl value of the polyol will prepare a polyol that produces more flexible foam products.
Regarding Claim 2.  Ikai et al. teaches the cleaned biobased polyoxyalkylene glycol polyol of Claim 1 may be reacted with polyisocyanate (Paragraph 0060).  The Office does recognize that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ikai et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyol that is configured to mix with a petroleum-based isocyanate and form a substantially biobased prepolymer mixture comprising 31.80 to 67.95 percent biogenic carbon content by weight, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5206671 B2 to Ikai et al.  For the purposes of examination, citations for Ikai et al. are taken from a machine translation of the document obtained from the European Patent Office.
Regarding Claim 1.  Ikai et al. teaches a polyol prepared with ethylene oxide and having a high degree of biomass (Paragraph 0012), i.e. a biobased polyoxyethylene/polyoxyalklylene polyol.  Ikai et al. teaches a step of purifying the polyol after it is formed (Paragraph 0034); the polyol of Ikai et al. thus corresponds to a cleaned polyol.  The heterocyclic compound which is ring-opened to prepare the polyol is ethylene oxide only (Paragraph 0013), i.e. 100 mole percent ethylene oxide.  Ikai et al. does not teach the polyol is prepared in the presence of sodium or potassium catalysts (Paragraphs 0013 and 0043 – 0045) and therefore it would be reasonably expected to comprise less than 15 ppm sodium and potassium metals.
The polyol is prepared by reacting the heterocyclic compound which contains preferably 100 ppm or less water and an initiator containing preferably 200 ppm or less water, in the presence of a cationic catalyst in an amount of preferably up to 200 ppm which may also contain water (Paragraphs 0030 - 0032).  Using these amounts, the reaction mixture can be calculated to comprise less than 500 ppm or 0.05 weight percent water.  The polyol itself must also necessarily comprise less than 0.05 weight percent water.
The initiator in the inventive examples is a castor oil condensate having a hydroxyl group number of 2.8 (Paragraphs 0042 – 0046); the obtained polyols would then be expected to have a hydroxyl functionality of roughly 2.8 as well.  The Office notes that the instant claims set forth the claimed polyol is a glycol, corresponding to a polyol with a functionality of two.  Although the hydroxyl functionality of the polyols prepared in the examples of Ikai et al. are just outside the claimed functionality, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, Ikai et al. teaches the castor oil condensate used in the inventive examples has a hydroxyl value of 66.1 mgKOH/g (Paragraph 0042).  In the disclosure, Ikai et al. teaches the hydroxyl value of the polyol may be preferably as low as 50 mgKOH/g (Paragraph 0022).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the castor oil condensate in the inventive examples of Ikai et al. with a hydroxyl value as low as 50 mgKOH/g.  By lowering the hydroxyl value of the polyol to 50 mgKOH/g, the castor oil condensate would have a functionality of roughly 2.  The motivation would have been that lowering the hydroxyl value of the polyol will prepare a polyol that produces more flexible foam products.
Regarding Claim 2.  Ikai et al. teaches the cleaned biobased polyoxyalkylene glycol polyol of Claim 1 may be reacted with polyisocyanate (Paragraph 0060).  The Office does recognize that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ikai et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyol that is configured to mix with a petroleum-based isocyanate and form a substantially biobased prepolymer mixture comprising 31.80 to 67.95 percent biogenic carbon content by weight, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Terminal Disclaimer
The terminal disclaimer filed on March 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/900,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the corresponding provisional obviousness-type double patenting rejection withdrawn.

Response to Arguments
Applicant’s arguments with respect to the instant claims filed March 21, 2022 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764